          Case 3:14-cr-02863-W Document 255 Filed 08/25/20 PageID.2583 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                           Case No.: 14-CR-2863-W-2
14                             Plaintiff-Appellee,
                                                         [Ninth Circuit Case No.: 20-50165]
15   V.
                                                         RESPONSE TO ORDER TO STATE
16   JOHN PATRICK VESCUSO,
                                                         REASONS FOR DENIAL OF
17                          Defendant-Appellant.         APPEAL BOND
18
19
20
             On remand, the Court of Appeals limited this Court's jurisdiction to addressing the
21
     forfeiture judgment to determine the amount of money Appellant "'p.imself actually
22
     acquired as a result of the crime,' ... and to amend the forfeiture judgment, if necessary."
23
     (Memorandum Decision [Doc. 234]       ,r 4.)   The ultimate resolution of the forfeiture
24
     judgment issue will not affect Appellant's custodial sentence, which was affirmed.
25
             Upon remand, Appellant sought resentencing based upon "changed
26
     circumstances," specifically the Covid-19 pandemic and post-sentencing rehabilitation.
27
     (Sentencing Memo. on Remand [Doc. 238] 1:26-28.) The mere potential to contract
28

                                                                                     14-CR-2863-W-2
       Case 3:14-cr-02863-W Document 255 Filed 08/25/20 PageID.2584 Page 2 of 2



 1   Covid-19, which threatens every non-immune person in the country, does not alone
 2   provide a basis for re-sentencing. Appellant's age--45 years old-and admitted
 3   excellent physical health (Presentence Report [Doc. 149] ,r 64) do not put him at high
 4   risk should he contract Covid-19. Therefore, this Court found the pandemic is not a
 5   changed circumstance that would justify re-sentencing Appellant.
 6         Appellant's alleged post-sentencing rehabilitation is based on his 'spotless record
 7   for the four years his appeal was pending.' (Sentencing Memo. on Remand [Doc. 238]
 8   2:1-3.) This Court found that remaining law abiding while your appeal is pending is the
 9   norm; it is not a changed circumstance that justifies resentencing.
10         This Court did not find that Appellant is a flight risk or danger to the public.
11   Rather, this Court denied Appellant's motion for bail on appeal because (1) the Court of
12   Appeal's remand did not include Appellant's custodial sentence, (2) his custodial
13   sentence was affirmed, and (3) this Court found Appellant's purported changed
14   circumstances do not justify re-sentencing.
15
16   Dated: August 25, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                2                                 14-CR-2863-W-2
